Citation Nr: 0608622	
Decision Date: 03/24/06    Archive Date: 04/04/06

DOCKET NO.  02-19 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for bilateral glaucoma as 
secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Bruce R. Williams, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1968 to June 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, that denied the above claim.

In April 2003, the veteran was afforded a personal hearing 
before the undersigned.  A transcript of the hearing is of 
record.  

In October 2003, the Board remanded the present matter for 
additional development and due process concerns.  The case 
has been returned for further appellate review.


FINDING OF FACT

The veteran's glaucoma was aggravated by his service-
connected diabetes mellitus.


CONCLUSION OF LAW

The veteran is entitled to service connection for glaucoma, 
as aggravated by his service-connected diabetes.  38 C.F.R. § 
3.310(a) (2005).





REASONS AND BASES FOR FINDING AND CONCLUSION

The duty to notify and assist has been met to the extent 
necessary to grant the claim.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.  Thus, there is no prejudice to the 
veteran in deciding his claim at this time.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  

Service connection means the facts demonstrate that a disease 
or injury, which results in current disability, was incurred 
or aggravated in active military service or, it is 
proximately due to or the result of service-connected disease 
or injury.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.303, 3.306, 3.310 (2005).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

Secondary service connection may be granted for a disability 
which is proximately due to or the result of an established 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
In addition, secondary service connection may be established 
when there is aggravation of a veteran's nonservice-connected 
condition that is proximately due to or the result of a 
service-connected condition.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

Under applicable criteria, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107(b); see also Gilbert, 1 Vet. App. at 55 (holding that a 
claimant need only demonstrate that there is an "approximate 
balance of positive and negative evidence" in order to 
prevail).

The veteran alleges entitlement to service connection on a 
secondary basis.  After a careful review of all the evidence 
of record, the Board finds that the evidence supports the 
veteran's claim of entitlement to service connection for 
glaucoma as secondary to his service-connected diabetes 
mellitus.  

The veteran was afforded VA examinations in August 2001 and 
March 2004.  The August 2001 examiner opined that the 
veteran's chronic glaucoma cannot be related directly or 
indirectly to diabetes.  In March 2004, the same VA examiner 
stated, after reviewing the claims file, that diabetes does 
not cause glaucoma.  The examiner provided reference to a 
British Journal of Ophthalmolgy dated in 1967 in referencing 
portions of a study of ocular tensions in diabetics and 
prediabetics, to support his conclusion.  In an April 2004 
addendum, a different examiner opined that based on final 
discharge physical, there is no evidence that chronic 
bilateral glaucoma had its onset during active service or is 
related to any inservice disease or injury.  In July 2004, 
the initial VA examiner conducted another examination of the 
eyes, which yielded an impression which included diabetic 
retinopathy and chronic open angle glaucoma not related to 
diabetes.  

In a letter dated in December 2003, Jobie F. Crear, M.D., eye 
physician and surgeon, stated that he was treating the 
veteran for glaucoma due to diabetes.  He further stated that 
although glaucoma had multiple etiologies, diabetes was a 
strong component.  The record shows that Dr. Crear treated 
the veteran since June 1999 and was the first to diagnose the 
veteran as having glaucoma.  

The Board in this matter is presented with medical opinion in 
support of the veteran's claimed theory of entitlement as 
well as opinions not in favor.  It is the Board's primary 
role in this circumstance to weigh such evidence and 
ascertain its probative value of each opinion.  The 
evaluation of such evidence does not involve a mere numeric 
tabulation of those opinions favoring viz those against the 
claim.  It is the whole of each underlying opinion that must 
be examined, both by itself and in conjunction with other 
evidence.  See Wray v. Brown, 7 Vet. App. 488, 492-493 
(1995).

As noted above, under the benefit-of-the-doubt rule, for the 
veteran to prevail, there need not be a preponderance of the 
evidence in his favor, but only an approximate balance of the 
positive and negative evidence.  In other words, the 
preponderance of the evidence must be against the claim for 
the benefit to be denied.  Gilbert, 1 Vet. App. at 54.  The 
differing opinions of Dr. Crear and the VA examiners were all 
competent and persuasive.  However, although the VA examiners 
gave definitive opinions that the veteran's glaucoma was not 
caused by the veteran's diabetes, they did not specifically 
address whether diabetes aggravated his glaucoma.  Moreover, 
the only negative opinion with substantial supporting 
reasoning, the March 2004 opinion, cited to a1967 publication 
for the principle that glaucoma and diabetes are unrelated.  
However, Dr. Crear's opinion that diabetes was a strong 
component of the veteran's glaucoma was based on past 
treatment of the veteran and knowledge of his specific 
medical history.  Dr. Crear, an eye physician and surgeon, 
had been treating the veteran in 1999.  His records reflect a 
comprehensive knowledge of the history of the veteran's 
disability at issue.  His opinion as to the causal 
relationship is accorded considerable probative weight in 
this instance.  

The Board finds that while the evidence is not irrefutable, 
there is certainly a doubt raised in this case which must be 
resolved in his favor.  The evidence is in relative equipoise 
as to whether his glaucoma has been aggravated by his 
service-connected diabetes.  Thus, secondary service 
connection for a glaucoma disability is warranted based on 
aggravation.

Having examined the evidence of record, the Board concludes 
that the evidence supports this claim as to the issue of 
secondary service connection on the basis of aggravation.  
Essentially, the competent evidence in the veteran's favor at 
least as persuasive as to aggravation of glaucoma by diabetes 
mellitus.  In view of the foregoing, entitlement to service 
connection for glaucoma, claimed as aggravated by the 
veteran's service-connected diabetes mellitus, is granted.


ORDER

Service connection for glaucoma, secondary to service-
connected diabetes mellitus, is granted.



____________________________________________
NANCY RIPPEL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


